Citation Nr: 0218637	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  02-04 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUE

Whether an effective date prior to July 25, 2001, is 
warranted for a 10 percent evaluation for a service 
connected scar of the left arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from January 1980 to 
January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Des Moines, 
Iowa, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed by the appellant.  See Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995); see also Brannon v. West, 12 Vet. 
App. 32, 34-35 (1998) ("[B]efore [the RO or Board] can 
adjudicate an original claim for benefits, the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it").  As discussed below, 
prior RO and Board decisions have denied claims for higher 
ratings for the veteran's residuals of the laceration of 
the left arm, and those decisions are final.  Although the 
veteran has requested an earlier effective date, he has at 
no time raised a claim that there was clear and 
unmistakable error (CUE) in any of the prior decisions.  
Therefore, this matter is not before the Board.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to an increased 
evaluation for his service connected laceration of the 
left arm at the medial aspect above the elbow involving 
the biceps muscle was received on July 25, 2001.  

2.  Entitlement to service connection for a scar of the 
left arm as secondary to the veteran's service connected 
laceration of the left arm was established in a December 
2001 rating decision; a 10 percent evaluation was assigned 
for this disability effective from the July 25, 2001, date 
of receipt of the claim.  

3.  The veteran's statements, in conjunction with the 
medical evidence, are sufficient to establish that he had 
symptoms of a tender, painful scar in the year prior to 
July 25, 2001.


CONCLUSION OF LAW

The veteran is entitled to an effective date of July 25, 
2000, for the assignment of a 10 percent evaluation for 
service connected scar of the left arm.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991 & Supp. 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001); 38 C.F.R. §§ 3.400(o) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective 
date prior to July 25, 2001, for entitlement to a 10 
percent evaluation for a scar of the left arm.  He notes 
that he has been service connected for the residuals of a 
laceration of the left arm since January 1988.  He argues 
that his scar has been present and productive of the same 
symptomatology since his initial injury healed.  
Therefore, he believes that he is entitled to a separate 
10 percent evaluation for his scar with the same January 
1988 effective date as his service connected laceration of 
the left arm.  

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-2098 (2000) 
(VCAA) (to be codified as amended at 38 U.S.C. § 5102 and 
5103 (West 1991 & Supp. 2002); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).  The 
Board finds that these duties have both been met.  

The veteran received timely notice of the decision on 
appeal in a December 2001 letter.  This letter included a 
copy of the rating decision, which explained to the 
veteran the reasons and bases for that decision.  After 
the veteran submitted his notice of disagreement, he was 
provided with a Statement of the Case that contains the 
laws and regulations concerning his claim, and an 
explanation of the reasons and bases for the denial of his 
claim, which also indicated what evidence was needed to 
prevail.  The Statement of the Case also included the 
provisions of the VCAA, which notified the veteran of what 
evidence would be obtained by VA, what evidence he was 
responsible for submitting, and what assistance could be 
provided by VA to help him obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

There is no indication that there are any outstanding 
medical records that are relevant to the veteran's appeal.  
In this case, there is no possibility that any further 
evidence could be obtained that would be relevant to the 
legal question involved.  In other words, there is no 
evidence that could be obtained that would have any effect 
on the outcome of this claim.  Even if other medical 
evidence exists concerning the veteran's left arm scar, it 
is legally impossible to get an effective date any earlier 
than one year before the date the claim was ultimately 
received.  Since the Board is granting the veteran an 
earlier effective date in this case, no prejudice to him 
results from the Board issuing this decision.

Therefore, in the circumstances of this case, a remand 
would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's 
resources is not warranted. 

The record shows that entitlement to service connection 
for a laceration of the left arm, medial aspect above the 
elbow involving the biceps muscle, was established in a 
May 1988 rating decision.  The VA examination conducted in 
March 1988 showed, among other things, muscle defects, 
weakness, and a tender, but not adherent, scar on the left 
arm.  A 10 percent evaluation was assigned from January 6, 
1988, for muscle impairment.  An April 1990 Board decision 
denied entitlement to an evaluation in excess of 10 
percent for this disability.  This decision also denied 
entitlement to an effective date prior to January 6, 1988, 
for service connection for the laceration of the left arm.  

The veteran submitted a claim for an increased evaluation 
for his left arm disability in February 2000.  This claim 
was denied in a May 2000 rating decision.  The veteran was 
notified of this decision by letter dated June 2000.  He 
did not submit a notice of disagreement with this decision 
within one year of receipt of the letter.  Therefore, the 
May 2000 decision is final, and is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.105(a) (2002).

The next communication received from the veteran regarding 
his left arm disability was a claim for entitlement to an 
increased evaluation.  His claim was received on July 25, 
2001.  He underwent a VA examination in November 2001 
which showed, among other things, a tender scar on the 
left arm.  A rating decision was issued in response to 
this claim in December 2001.  This decision denied the 
veteran's claim for entitlement to an increased evaluation 
for his service-connected laceration of the left arm.  
However, entitlement to service connection for a scar of 
the arm as secondary to the service connected laceration 
was established.  This disability was evaluated under 
38 C.F.R. § 4.118, Code 7804.  A 10 percent evaluation was 
assigned for this disability on the basis of a reference 
to hyperesthesia and pain with mild palpation of the scar 
on a November 2001 VA examination.  The effective date for 
the establishment of service connection and the 10 percent 
evaluation for the scar was July 25, 2001.  The veteran 
submitted a notice of disagreement with the effective date 
established by this decision, and the current appeal 
ensued.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date 
of an award based on an original claim for service 
connection or a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation provides that the effective date 
of an evaluation and an award of compensation based on an 
original claim or a claim reopened after final 
disallowance "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  

Nevertheless, the effective date of an award of increased 
compensation can be the earliest date as of which it was 
ascertainable that an increase in disability has occurred, 
if the application is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also 
Swanson v. West, 12 Vet. App. 442 (1999) (VA must consider 
all the evidence of record, including that which predated 
a decision on the same matter, to determine when an 
ascertainable increase occurred in the rated disability.).  
The award of an increased rating should normally be 
effective either on the date of receipt of the claim or on 
some date in the preceding year if it was ascertainable 
that the disorder had increased in severity during that 
time.  See also VAOGCPREC 12-98.

When the veteran filed his claim in July 2001, it was a 
claim for an increase since he had been service-connected 
for the residuals of the laceration to the left arm since 
1988.  Although he was not rated separately for the scar, 
the claim for an increase encompassed a claim to rate all 
manifestations of the service-connected disability.

The prior decisions by the RO and the Board as to the 
evaluations to be assigned the manifestations of the 
veteran's service-connected left arm disability are final, 
and the veteran has not claimed CUE.  It is undisputed 
that the veteran did not file a claim for an increase 
between the date the last such claim was denied in May 
2000 and the July 2001 claim.  Therefore, the earliest 
possible effective date that could legally be granted 
would be one year prior to the date of claim.  The 
pertinent issue is whether the claim for an increase in 
July 2001 preceded or followed the date as of which it was 
factually ascertainable that there had been an increase in 
disability.

In order for an effective date earlier than the date of 
claim to be assigned, the evidence must show that the 
disability had increased in severity within the prior year 
and warranted a higher rating.  VA must consider all the 
evidence in evaluating whether the disability in question 
increased in severity within one year prior to the date of 
the claim for an increase.  Hazan; Swanson. 

The rating code that governs the evaluation of the 
veteran's disability states that scars that are 
superficial, tender, and painful on objective 
demonstration merit a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Code 7804 (2001).  The Board notes that VA's 
Schedule for rating skin disabilities was recently 
amended, but Diagnostic Code 7804, under which the 
veteran's scar is evaluated, remained essentially 
unchanged.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).

It cannot be ascertained, with certainty, that the veteran 
has consistently had a tender scar since the in-service 
injury.  In fact, there is a VA outpatient record dated in 
November 2000 indicating that the scar was well healed, 
with no abnormalities specifically noted.  However, the 
medical evidence shows a tender scar was present upon 
examination in 1988 and remained present upon examination 
in 2001.  The veteran argues that he is entitled to an 
earlier effective date because of symptoms he has 
experienced ever since the in-service injury.  He argues 
the scar has been present since that injury and has 
consistently been tender.  There is no reason to doubt the 
sincerity of his statements or the fact that he likely has 
had a tender scar since the in-service injury to the left 
arm.

On the one hand, there is no concrete evidence from which 
the Board could conclude the veteran's symptoms were 
sufficient to warrant a 10 percent rating for the scar 
during the pertinent one-year time period.  There are no 
records documenting a tender, painful scar was present 
during that time period.  On the other hand, there is 
evidence that a tender scar was present in 1988 and 
remained present in 2001.  The veteran's recent statements 
also establish that he had such symptoms, and his 
statements must be considered.  Hazan.  In this case, the 
1988 notation, in conjunction with the 2001 notation of a 
tender scar, are sufficient to place the evidence in 
equipoise.  The Board is unwilling to say, with any degree 
of certainty, that the veteran did not meet the criteria 
for a separate 10 percent rating in the year prior to his 
claim.  In the circumstances of this case, it is equally 
possible that he did experience such symptoms.

When, after considering all the evidence, a reasonable 
doubt arises regarding a determinative issue, such as, in 
this case, whether the veteran met the criteria for a 
separate 10 percent rating for a tender, painful scar in 
the year prior to July 25, 2001, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Having reviewed the evidence in this 
case, the Board concludes that the facts presented in the 
record warrant the application of the reasonable doubt 
doctrine.  The medical evidence establishes that it is at 
least as likely as not that the veteran did have such 
symptoms.  Therefore, resolving every reasonable doubt in 
favor of the veteran, an effective date of July 25, 2000, 
is warranted for the assignment of a 10 percent rating for 
left arm scar.  That is, by law, the earliest date that 
can be granted based on a claim for an increase.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  
 













	(CONTINUED ON NEXT PAGE)


ORDER

An effective date of July 25, 2000, for the assignment of 
a 10 percent evaluation for left arm scar is granted.



		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

